          Case 1:21-cv-02055-UNA Document 3 Filed 08/19/21 Page 1 of 3


                                                                                   FILED
                             UNITED STATES DISTRICT COURT                           AUG. 19, 2021
                             FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankruptcy
                                                                              Court for the District of Columbia

MICHAEL HUNTER,                                      )
                                                     )
                        Petitioner,                  )
                                                     )
v.                                                   )       Civil Action No. 1:21-cv-02055 (UNA)
                                                     )
UNKNOWN NAMED SENATORS, et al.,                      )
                                                     )
                        Respondents.                 )

                                      MEMORANDUM OPINION

       This matter comes before the court on review of petitioner’s application for leave to

proceed in forma pauperis (“IFP”), ECF No. 2, and pro se petition for mandamus, ECF No. 1. The

court will grant the IFP application and dismiss the petition without prejudice for want of subject

matter jurisdiction, see Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any

time” if it determines that it lacks subject matter jurisdiction), and pursuant to Federal Rule of

Civil Procedure 8(a).

       Petitioner, a resident of Owntonna, Minnesota, sues 140 United States senators, – two of

whom are named and the rest unidentified – a United States Representative, and President Donald

Trump. He seeks a “writ of mandamus directing that the Respondents p[er]form duties owed

including but not limited to the cease of spread of misinformation and other communications that

likely will produce lawless actions[].” He takes serious issue with a variety of alleged actions

taken by all respondents, both separately, and in concert.

       First, under Article III of the Constitution, federal courts “may only adjudicate actual,

ongoing controversies,” Honig v. Doe, 484 U.S. 305, 317 (1988), of which “the core component

of standing is an essential and unchanging part[.]” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
          Case 1:21-cv-02055-UNA Document 3 Filed 08/19/21 Page 2 of 3




(1992). In order to satisfy the standing requirement, petitioner must establish at a minimum (1)

that he has “suffered an injury in fact—an invasion of a legally protected interest which is (a)

concrete and particularized; and (b) actual or imminent, not conjectural or hypothetical[;]” (2) that

“a causal connection” exists “between the injury and the conduct complained of . . . and [is] not

the result of the independent action of some third party not before the court[;]” and (3) that the

injury will “likely” be redressed by a favorable decision. Id. at 560–61 (alterations, internal

quotation marks, and citations omitted). Importantly, where “the asserted harm is a ‘generalized

grievance’ shared in substantially equal measure by . . . a large class of citizens, that harm alone

normally does not warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975).

       Here, petitioner has failed to establish standing because, taking his allegations at face value

for purposes of this action, the petition plainly raises a generalized grievance, and petitioner

provides no support for any specific injury that is concrete, imminent, or particularized to himself.

       Second, Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain

“(1) a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that respondents receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

“complaint [] contains an untidy assortment of claims that are neither plainly nor concisely stated,

nor meaningfully distinguished from bold conclusions, sharp harangues and personal comments

[,]” it does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.

2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).
          Case 1:21-cv-02055-UNA Document 3 Filed 08/19/21 Page 3 of 3




The instant petition is rambling, wide-ranging, and vague, and therefore, fails to comply with Rule

8(a).

        For these reasons, this matter is dismissed without prejudice.          A separate order

accompanies this memorandum opinion.




Date: August 19, 2021                        /s/______________________
                                               EMMET G. SULLIVAN
                                               United States District Judge
